I must respectfully dissent.
Whether the parties reached a meeting of the minds is a factual issue to be determined by the jury in this case. The trier of fact has the duty to decide what weight is to be given to the evidence and to assess the credibility of the witnesses. Kokitka v. Ford Motor Co. (1995),73 Ohio St.3d 89, 92; State v. Thomas (1982), 70 Ohio St.2d 79, 79-80;Babka v. Babka (1992), 83 Ohio App.3d 428, 436. An appellate court is guided by the presumption that the findings of the trier of fact were indeed correct. State ex rel. Pizza v. Strope (1990), 54 Ohio St.3d 41,46. Under the circumstances, appellate judicial speculation that the "jury apparently assumed" something and "evidently" reached some result is inappropriate.
I would affirm the trial court's judgment.